Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1600
                          Lower Tribunal No. 19-2948
                             ________________


                            The State of Florida,
                                    Appellant,

                                        vs.

                               Alejandro Sese,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Ellen Sue Venzer,
Judge.

     Ashley Moody, Attorney General, and Jeffrey R. Geldens, Assistant Attorney
General, for appellant.

      Law Offices of Kawass, P.A., and Kristen A. Kawass, for appellee.


Before LOGUE, LINDSEY, and BOKOR, JJ.

      PER CURIAM.

      Affirmed.